United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                 August 13, 2007

                                                         Charles R. Fulbruge III
                                                                 Clerk
                             No. 06-41277
                           Summary Calendar


                     UNITED STATES OF AMERICA,

                         Plaintiff-Appellee,

                                versus

                   ROBERTO VILLARREAL-GUERRERO,

                         Defendant-Appellant.

                      --------------------
          Appeal from the United States District Court
               for the Southern District of Texas
                    USDC No. 5:06-CR-453-ALL
                      --------------------

Before JOLLY, DENNIS, and CLEMENT, Circuit Judges

PER CURIAM:*

     Roberto Villarreal-Guerrero (Villarreal) appeals the

sentence imposed following his guilty plea to illegal reentry

following deportation.    Although Villarreal concedes that his

sentence is to be reviewed for reasonableness under this court’s

precedent, he argues that a presumption of reasonableness

standard is unconstitutional.    This court is bound by the Supreme

Court’s recent decision in Rita v. United States, — U.S. —, 127

S.Ct. 2456 (June 21, 2007) holding that we may apply a

presumption of reasonableness to a district court sentence that

     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                          No. 06-41277
                               -2-

falls within a properly calculated Sentencing Guidelines range.

Id. at 2463.

     Villarreal also argues that his sentence of 46 months of

imprisonment, which was within the applicable advisory sentencing

guideline range, is unreasonable under 18 U.S.C. § 3553(a)

because the district court failed to consider mitigating factors.

It is clear from the record that the district court considered

the mitigating evidence offered by Villarreal at sentencing.

Villarreal has not shown that his sentence was unreasonable or

that this court should not defer to the district court’s

determinations at sentencing.   See United States v. Mares,

402 F.3d 511, 519 (5th Cir. 2005).

     Accordingly, the judgment of the district court is AFFIRMED.